ORR, Judge.
Defendant has appealed an order denying its motion to dismiss for lack of personal jurisdiction. The motion, however, is based on defendant’s claim that the Virginia judgment against defendant, which plaintiff seeks to enforce by this action, is void in our state because the Virginia court lacked personal jurisdiction over defendant.
Our trial court’s in personam jurisdiction clearly encompasses defendant, a North Carolina corporation with its principal office in Goldsboro. Roberson v. Lumber Co., 153 N.C. 120, 68 S.E. 1064 *174(1910). Whether the Virginia court properly asserted in personam jurisdiction over defendant is an issue to be determined by the trial court.
Therefore, this appeal is interlocutory in nature and does not affect a substantial right which would be lost if not reviewed before final judgment. N.C.G.S. §§ 1-277 and 7A-27.
Appeal dismissed.
Chief Judge Hedrick and Judge Arnold concur.